In this action of tort for personal injury to a guest in a car driven by one of the defendants and owned by the other, there was a declaration in four counts, two against each defendant respectively alleging negligence and gross negligence. Verdicts were directed on the plaintiff’s opening statement on three of the counts. Evidence was taken on the count alleging negligence against the operator. When the plaintiff had concluded her evidence on that count the court directed a verdict for the defendant operator. The plaintiff excepted to the directed verdicts on three counts. There was no error. The guest was engaged in a shopping errand with and for her daughter-in-law springing solely from “casual intrafamily cooperation” which made her status no more than a licensee. Pandiscio v. Bowen, 342 Mass. 435, 438. The accident arose from momentary inattention where no unusual hazard was presented. There was no gross negligence. Altman v. Aronson, 231 Mass. 588, 591, 592. Lynch v. Springfield Safe Deposit & Trust Co. 294 Mass. 170,172.

Exceptions overruled.